Action by a judgment creditor, a lessor, to set aside (1) a bulk sale by his debtors of their partnership assets, and (2) separate conveyances by them of their respective inchoate interests as tenants by the entirety in their individual homes, upon the grounds that (a) said sale did not comply with section 44 of the Personal Property Law, in that notice thereof was not given to appellant, the lessor, and (b) said sale and conveyances were in fraud of creditors. The appeal is from a judgment entered after trial, before an Official Referee, dismissing the complaint on the merits. The Official Referee found that appellant was not a creditor at the time of the transfers, there then being no arrears in the payment of rent under the lease. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.